DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4-12, and 53-55 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  In view of the amendments made to claims 1 and 55 and due to lack of clarity issues, a 112 rejection is set forth below.
With respect to the Pansky reference, Applicant argues that the reference does not teach an inner member comprising an energy source configured to deliver therapeutic energy to the treatment site near the distal end of the elongate body.  Pansky reference teaches of a vibratory transducer 220 that is located at the distal end of the inner member or the interventional device 240 (fig. 3) where the vibratory transducer 220 is modulated to vibrate the vibratable element 222 at a frequency that is capable of functioning in a therapeutic mode to penetrate or clear the target organ 250 where the vibratory transducer 220 may be a vibratory motor or energy source [0036, 0045].  The device the includes combination of the imaging tool 210 with transducer 220 or therapeutic tip to operate at imaging frequency and for therapeutic purposes [0035] and modulating the vibration frequency of the transducer between the first imaging frequency and therapeutic frequency to effectively treat the treatment site [0043].  Therefore, under broadest reasonable interpretation, there is clearly an energy source located at the distal end of the elongate body of the inner member or the interventional device configured to deliver therapeutic energy to the treatment site.  Applicant argues that the Pansky reference does not teach of a third imaging tool since it already has IVUS 160 and imaging tool 110.  Claim 1 is not directed to a third imaging tool.  Claim 55 includes a third imaging tool.  The 103 rejection is not directed to claim 55 and since claim 1 does not include a third imaging tool, the Pansky reference still reads on claim 1 as there is no requirement for a third imaging tool in claim 1.  
In view of the amendments made to claim 1 with respect to the second imaging assembly being located at the distal portion of the inner member, an updated search was conducted and a modified rejection is set forth below with respect to the Pansky and Watts references.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-12, and 53-55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 includes “imaging assembly located on the distal portion of the elongate body…inner member comprises a second imaging assembly disposed at a distal portion of the inner member”.  
Claim 14 includes “imaging assembly located on the distal portion of the elongate body and on an exterior of the body of the inner member”.  
Claim 55 includes “imaging assembly located on the distal portion of the inner member”.
It appears that claim 14 specifies the location of the imaging assembly to be on the distal portion of the elongate body and exterior of the body of the inner member. Claim 1 is only directed to the imaging assembly being located at the distal portion of the inner member and it is not clear if the imaging assembly is located external or internal to the inner member, as is specified in claim 14.  
Similarly, claim 55 also includes the imaging assembly to be located on the distal portion of the inner member but does not specify if the imaging assembly is located external or internal to the inner member, as is specified in claim 14.  
It is not clear from the independent claims 1 and 55 and the corresponding dependent claims, the location of the imaging assembly (exterior or interior) with respect to the inner member and it is suggested that claims 1 and 55 be amended to specify the exact location of the imaging assembly with respect to being external or internal to the distal portion of the inner member.  
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim(s) 1 and 10-12 s/are rejected under 35 U.S.C. 103 as being unpatentable over Pansky (20090292204).  Pansky teaches of an interventional device such as an endovascular catheter 140 into the blood vessel 155 where the catheter includes multiple lumens where the lumens hold the imaging tool 110 or imaging assembly , a guidewire 141 and optionally an IVUS device 160 [0034].  Therefore, as shown in figure 2, Pansky teaches of an elongate catheter body 140 defining a first lumen and comprising a distal portion where wherein the elongate body is insertable into the body lumen or blood vessel 155 until the distal portion of the elongate catheter body is distal to a treatment site or target organ 150 within the blood vessel [0034].  Pansky therefore teaches of an inner member for insertion into lumen of the catheter body 140 where the inner member comprises an energy source configured to deliver therapeutic energy to the treatment site near the distal end of the elongate body or a vibratable tip or therapeutic tip at the distal end of the interventional device 240 [0035].  Pansky therefore teaches of a vibratable tip or a therapeutic element that is therefore movable within the lumen of the catheter body as it vibrates where the movement of 225 of the vibratable element 222 or therapeutic tip 222 may be detected where the motion and relative positions of the vibratable element 222 and the target organ 25 may be displayed for use [0035].  Pansky also teaches of an imaging assembly located on the distal end of the interventional device [0022] where the imaging tool 110 is introduced into the blood vessel within the interventional device or elongate body or catheter 140 [0034, fig. 2] or imaging tool 210 lying within the interventional device 240 being introduced into the blood vessel 255 [0035] where the imaging element is configured to image the treatment site from inside the body lumen while the therapeutic energy is delivered to the treatment site.  Pansky also teaches of the interventional device or catheter body to comprise of a plurality of lumens with one lumen to hold the imaging tool 110, one for the guidewire 141, and optionally an IVUS device 160 [0034].  Therefore, it would be obvious that inner member that is inserted into the lumen would have the capability to include a second imaging tool. With respect to claims 10-12, Pansky teaches of the imaging assembly to be an array based ultrasound transducer [0024] with the transducer being in communication with the distal region of the tubular member and therefore is obviously a forward looking transducer as it is capable of providing a view of the tissue adjacent to the distal end of the therapeutic tip.  Pansky teaches of the various claimed elements in different embodiments to provide a system that is useful for interventional radiology and cardiology by enhancing the visibility of the interventional medical device and target organ or internal tissue of interest by imaging both the moving vibratable element and target organ simultaneously and their relative position and orientation [Pansky, [0001, 0009]].  
With respect to claim 1, Pansky does not teach of a second imaging assembly being disposed at a distal portion of the inner member.  In a similar field of endeavor Watts et al. teach of a catheter assembly 10 for evaluating body lumen and delivering therapy [0016] that includes an elongate body or insertion tube 14 [0031, fig. 1] defining a lumen with a distal portion that is distal to a treatment site within the body lumen.  Watts et al. teach of an inner member configured for insertion into the lumen where the inner member may be configured to deliver therapeutic energy to the treatment site or second lumen through the insertion tube for receiving a therapeutic tool [0016] and providing therapeutic /diagnostic procedure contemporaneously with capturing the first the second images  [0024].  Watts et al. explicitly teach of the assembly to include adequate number of lumens to allow for therapeutic and/or diagnostic tool to be used simultaneously with the imaging tube 30 [0036].  Watts et al. furthermore teach of a first imaging element positioned at or near distal end of the insertion tube for providing first visual reference [0016, 0022, 0023] and a second imaging element configured to be extended out from the and retracted into the lumen of the insertion tube or located at the distal portion of the inner member or tube [0016, 0017-0019, 0022, 0023].   It would have therefore been obvious to one of ordinary skill in the art to use the teaching by Watts et al. to modify Pansky to conduct therapeutic and diagnostic procedure contemporaneously with capturing the first and second images [Watts, [0024]] and provide more information on the treatment site to the user and enable a more accurate extraction of tissue [Watts, [0043]].  
8.	Claims 2 and 4-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pansky in view of Watts et al. and further in view of Hossack et al.  
With respect claims 2, 4, and 5, Pansky does not explicitly teach of the type of energy source.  In a similar field of endeavor Hossack et al. teach of a catheter system and method for evaluating a body lumen and delivering therapy with the catheter system 402 comprising an elongate body or tubular member such as catheter body 418 defining a lumen and a distal portion (fig. 4, [0053]).  Hossack et al. teach of multiple lumens [0105] where the inner lumens comprises an energy source or acoustic energy source to deliver ultrasonic energy 412 to a treatment site and an imaging assembly 437 located on the distal portion of the elongate body [0053].  Hossack et al. therefore teach of an ultrasound catheter system for providing therapy as well as diagnostic to a treatment site with catheter body with multiple lumens with an ultrasound energy source in communication with the distal region of the tubular member [0053, 0105]. With respect to claim 5, Hossack et al. also teach of the translating motion and rotation motion [0054, 0070, 0108, 0221].   It would have therefore been obvious to one of ordinary skill in the art to use the teaching by Hossack et al. to modify Pansky to provide desired translation movement in the vicinity of the treatment site to achieve the desired result [Hossack, [0109]].  
With respect to claims 6-9, Pansky does not explicitly teach of the fluid delivery.  Hossack et al. teach to microbubble reservoir and/or port or channel adapted to release microbubbles to the treatment site and therefore providing the fluid path between the opening on the distal portion of the elongate body and a port on a proximal end of the elongate body [0105, 0108].  Hossack et al. teach that that the microbubble port or channel are disposed entirely inside the applicable location of the subject and therefore the delivery lumen is in fluid communication with plurality of opening at the distal portion of the elongate body [0105, 0107, 0110]. With respect to claim 9, Hossack et al. teach of the use of flow sensor such as pressure transducer [0045].  It would have therefore been obvious to one of ordinary skill in the art to use the teaching by Hossack et al. to modify the teaching by Pansky and Watts to ensure effective translation or transportation of the microbubbles in the vicinity of the treatment site [Hossack, [0109]].  
9.	Claims 53 and 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pansky in view of Watts et al. and further in view of Stigall.  Pansky does not teach of the multiple energy sources.  In a similar field of endeavor Stigall et al. teach the use of multiple energy sources with respect to the inner member or the tool lumen including radiofrequency, laser, microwave, ultrasound where the tool may include one or more electrodes located on the distal end of the tool and includes a plurality of wire electrodes configured to extend out of the distal end of the image electrode [0062].  It would therefore been obvious to one of ordinary skill in the art to use the teaching by Stigall et al. to modify Pansky to provide a intraluminal device image guided therapeutic device that can be useful and accessible in treating tissues blood vessels through body lumens in various parts of the body and be more beneficial in improved control and deliverability (Stigall, [0002].  
Allowable Subject Matter
10.	In view of the amendments made, claims 14-16, 18, 19, and 21-23 are allowed.
In view of amendments made to claim 55, previously allowable claim 55 is now rejected under the 112 rejection. 
Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAISAKHI ROY whose telephone number is (571)272-7139. The examiner can normally be reached Monday-Friday 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thompson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BR
/BAISAKHI ROY/Primary Examiner, Art Unit 3793